Citation Nr: 1417354	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected left knee disability, currently evaluated as 10 percent disabling.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of this proceeding has been included in the record on appeal.

This appeal was processed using the VBMS electronic claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In his March 2013 substantive appeal, the Veteran raised the issue of entitlement to service connection for upper and low back conditions secondary to his service-connected knee disabilities.  As these issues have not been developed for appellate review, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board notes that entitlement to service connection for a back condition was denied in a May 2002 rating decision.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by normal extension to 0 degrees; flexion of no worse than 110 degrees; pain on motion; x-ray evidence of degenerative arthritis; the use of knee braces and a cane; and, complaints of pain, reduced range of motion, and weakness.

2.  The service-connected right knee disability is not manifested by ankylosis, subluxation, instability, locking of the knee, or effusion into the joint.  

3.  The Veteran's service-connected left knee disability is manifested by normal extension to 0 degrees; flexion of no worse than 80 degrees; pain on motion; x-ray evidence of degenerative arthritis; the use of knee braces and a cane; and, complaints of pain, reduced range of motion, and weakness.

4.  The service-connected left knee disability is not manifested by ankylosis, subluxation, instability, locking of the knee, or effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice must also inform the claimant of the evidence necessary related to degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran was provided the required notice in letters dated August 2012 and October 2012, which advised the Veteran of the elements of the notice requirements which were prior to the November 2012 RO rating decision which denied the claims for increased ratings.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records; and by providing the Veteran with the appropriate medical examinations to determine the severity of his right and left knee disabilities.  The Veteran has been accorded several VA examinations over the course of this appeal.  Most recently, he was provided with a VA examination of the knee in September 2013.  The examination was performed by an examiner who had reviewed the Veteran's claims file and medical history of knee disability, and provided the necessary evidence to rate the service-connected right knee disorder under the applicable rating criteria. The Board finds that the VA examinations of record, including the most recent in June 2013, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2013). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Factual Background

The Veteran claims entitlement to increased disability rating for his service-connected right and left knee disabilities.  His right knee disability is rated at a 20 percent disability rating; his left knee disability is rated at a 10 percent disability rating.  The assigned disability ratings have been in effect since December 1998.  

The Veteran filed his claim for increased disability rating in August 2012.  

An April 2012 VA x-ray examination report reveals a diagnosis of degenerative joint disease of both knees.  

In September 2012 VA Compensation and Pension examinations of the Veteran were conducted.  On aid and attendance examination the Veteran's ambulation was noted to be normal with no additional of range of motion of the knees.  Gait was also normal and no need for assistive devices was indicated.  The examiner specifically noted that the Veteran "stands from the wheelchair without assistance in a balanced mechanically sound manner with normal muscle strength in all four extremities.  The Diagnosis indicated on the aid and attendance examination was: right knee injury status post arthroscopy with no functional limitation; left knee chondromalacia with no functional limitation.  

On VA knee in September 2012, there was no evidence of ankylosis, locking, subluxation, effusion, or lateral instability of either knee.  Range of motion testing of the right knee revealed flexion to 140 and full extension to 0 degrees with no objective evidence of painful motion.  Range of motion testing of the left knee revealed identical results with flexion to 140 and full extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of either knee following repetitive-use testing of either knee.  The Veteran was not noted to use any aids to ambulate.  X-ray evidence of arthritis of the left knee was noted.  

Private medical treatment records dated in September and October 2012, reveal that the Veteran sought treatment for complaints of left knee pain with giving way for last several weeks.  Left knee range of motion was -3 degree of extension to 110 degrees of flexion.  The collateral curciate was intact, but there was tenderness over medial joint.  An October 2012 magnetic resonance imaging (MRI) report revealed arthritis with some meniscus changes.  The impression was pain in the knee left; chondromalacia of the patella; and recurrent tear of the  Medial meniscus with some mild arthritis.  The Veteran was given a hinged knee brace.  

A November 2012 VA outpatient treatment record reveals that the Veteran sought treatment for complaints of left knee pain.  Physical examination of both knees revealed no effusion; ligaments were stable; and he had a full range of motion of the left knee joint with minimal crepitation.   There was some tenderness to palpation.  The diagnosis was symptomatic mild to moderate osteoarthritis of the bilateral knees.  Treatment included injection, hinged knee braces as needed, and neoprene sleeve for cold weather.

A February 2013 VA treatment record reveals that the Veteran's complaints of knee pain were again treated with bilateral knee injections.

A March 2013 private orthopedic treatment record shows exercise therapy was prescribed to treat complaints for bilateral knee pain.  Subsequent March 2013 private physical therapy records related that the Veteran had a recent fall injury to his left knee.  He reported functional deficit with bending, lifting, walking, driving, sitting, running, climbing, and standing.  Physical examination revealed: no discoloration, no bruising, no redness, and no warmth with palpation.  Active range of motion of the left knee was normal extension to 0 degrees and flexion to 80 degrees.  Passive range of motion range of motion was slightly better showing 88 degrees of flexion.  He was prescribed 4 to 6 weeks of physical therapy treatment.  

A May 2013 VA outpatient treatment says indicates that the Veteran had knee arthritis and used a cane.

In September 2013 the most recent Compensation and Pension examination of the Veteran was conducted.  The aid and attendance portion of the examination noted the residual scars on each knee from the Veteran's prior knee surgeries, and noted that they were both superficial, well healed, nontender, and caused no limitation of motion or function:  Diagnoses of mild degenerative joint disease of both knees were noted from prior VA x-ray examination reports.  On aid and attendance examination the diagnosis was: old right knee injury, status post arthroscopy with mild degenerative joint disease and mild functional limitation; left knee chondromalacia status post arthroscopy with mild degenerative joint disease and mild functional impairment.  

On knee examination the above diagnoses were also noted.  Physical examination did not reveal any ankylosis, subluxation, instability, locking, or effusion of either knee.  Range of motion testing revealed: right knee flexion to 125 degrees with painful motion beginning at the end point of motion (125 degrees); normal right knee extension to 0 degrees with no objective evidence of painful motion; left knee flexion to 130 degrees with painful motion beginning at the end point of motion (130 degrees); and, normal left knee extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion of the knees following repetitive-use testing.  However the examiner indicated that both knees had:  less movement than normal, weakened movement, and pain on movement.  The examiner specifically indicated that the Veteran had pain and stiffness in both knees and used a cane and braces regularly to ambulate, along with occasional use of a walker. 

B.  Disability Criteria and Analysis

Disabilities of the knee can be rated under a several different Diagnostic Codes.  

Diagnostic Code 5256 contemplates ankylosis of the knee with disability ratings from 30 to 60 percent assignable depending on the degree of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  As there is no evidence showing ankylosis of the either knee, assigning a disability rating under this diagnostic code is not warranted for either knee.  

Diagnostic Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran has complained of giving way of the knees, and he has been prescribed hinged knee braces.  However, objective testing on physical examination has not revealed any subluxation or instability of either knee.  Accordingly, the assignment of a disability rating for either knee under this Diagnostic Code is not warranted.  

Diagnostic Code 5258, used in rating impairment of the semilunar cartilage, provides a 20 percent evaluation for a damaged meniscus with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a , Diagnostic Code 5258 (2013).  The Veteran's right knee disability rated at a 20 percent disability under this Diagnostic Code.  However, the evidence of record does not reveal that the Veteran has symptoms of knee locking or effusion of either knee to warrant the assignment of a rating under this diagnostic code, especially for the left knee.  

Diagnostic Code 5259 contemplates removal of the semilunar cartilage which is symptomatic and provides for the assignment of a 10 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5259 (2013).  The Veteran has had surgery on both knees.  His right knee is receiving a 20 percent disability rating under Diagnostic Code 5258, which already contemplates more severe impairment of the semilunar cartilage.  His left knee is receiving a 10 percent rating for arthritis based upon other Diagnostic Codes.  Symptomatic removal of the semilunar cartilage is not show to warrant rating either knee disability under this Diagnostic Code.    

There is x-ray evidence of record revealing the presence of arthritis of both knees.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.  

Where the medical evidence shows that a veteran has arthritis of a joint and where the diagnostic code applicable to the disability is not based upon limitation of motion, a separate rating for limitation of motion under Diagnostic Code 5003 may be assigned, but only if there is additional disability due to limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98, 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

A 50 percent rating is assigned for extension of the knee limited to 45 degrees; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Flexion of the knee limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Compensable disability ratings for limitation of motion under Diagnostic Codes  5260 and 5261 are not warranted.  The evidence of record clearly establishes that the Veteran has normal extension of the both the right knee joint and the left knee joint to 0 degrees.  Accordingly, compensable disability ratings for limitation of extension of either knee are not warranted.  

The Veteran has limitation of flexion of the right knee, but the worst limitation of flexion shown is to 110 degrees; this does not even approach the 60 degree limitation of flexion required to warrant the assignment of a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly the right knee disability does not warrant the assignment of a disability rating in excess of the currently assigned 20 percent rating based upon limitation of flexion.  Moreover, a separate compensable disability rating for the Veteran's right knee arthritis is not warranted because he does not show additional disability by having limitation of flexion of 60 degrees or less.  See, VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997)

The left knee disability is rated under Diagnostic Codes 5003 and 5060 for arthritis with limitation of flexion.  March 2013 private orthopedic treatment records reveal a limitation of flexion of the left knee to 80 degrees after an acute injury at that time; other evidence of record indicates a limitation of flexion between 110 to 130 degrees.  Even if the limitation of flexion to 80 degrees is considered, this does not meet the 60 degree limitation of flexion required to warrant the assignment of a noncompensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly the left knee disability does not warrant the assignment of a disability rating in excess of the currently assigned 10 percent rating based upon arthritis with limitation of flexion.  

In sum, the Board finds that the preponderance of the evidence is against a finding in favor of entitlement to a disability rating in excess of 20 percent for the service-connected right knee disability, or in excess of 10 percent for the service-connected left knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2013).  In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right and left knee disability pictures are not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating for his right knee and a 10 percent rating for his left knee.  Evaluations in excess of currently assigned ratings are provided for certain manifestations of limitation of motion, locking, ankylosis, and instability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings currently assigned reasonably describe the Veteran's right and left knee disability levels and symptomatology.  Consequently, the Board concludes that the schedular evaluations for his service-connected right knee disorder are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5003, 5257; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left knee disabilities, the evidence shows no distinct periods of time during the appeal period, when the manifestations of the Veteran's service-connected knee disabilities varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran is already in receipt of a TDIU rating as well as special monthly compensation based on the need for aid and attendance.  Accordingly, consideration under Rice is not warranted.  


ORDER

An increased rating for service-connected right knee disability, currently evaluated as 20 percent disabling, is denied.

An increased rating for service-connected left knee disability, currently evaluated as 10 percent disabling, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


